Moyer, C.J.,
concurring in part and dissenting in part. I concur in the majority opinion, except that I believe there exists a sufficient common purpose or relationship between the child labor exemption provision of R.C. 4109.06, the workplace intentional tort provision of R.C. 2745.01 and the balance of Am.Sub. H.B. No. 107. Therefore, these provisions should also be upheld.
The majority concedes that the child actor exemption and the law of workers’ compensation share a common theme of employment, but the majority narrowly construes Section 15, Article II of the Ohio Constitution to prohibit the inclusion of the provisions in the same legislation. The commonality of the subjects goes beyond mere compensation for injuries; the subjects also have a shared purpose of employment safety. I would not construe the one-subject rule so strictly in this context.
As to workplace intentional torts, I do not believe the inclusion of this provision in legislation altering workers’ compensation laws is constitutionally infirm. In the present context, our inquiry is not narrowly confined to a determination of whether an intentional tort arises out of any employment relationship, but whether there is a sufficient nexus between the two to ascribe a common purpose or relationship to them. I believe such a relationship exists. Both address the compensation of injured workers — one by statute and one by common law. An action sounding in intentional tort represents an exception to the exclusivity rule *249of workers’ compensation. Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489. The parameters of a workplace intentional tort are directly set by the law of workers’ compensation. One is an outgrowth of the other.
For the foregoing reasons, I concur in the majority’s opinion, except to the extent that it strikes the aforementioned provisions from Am.Sub.H.B. No. 107.